DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Claims 1-29 have been canceled, and claims 30-44 have been considered on the merits. All arguments have been fully considered. 
Claim Objections
Claim 36 is objected to because of the following informalities:  It is more appropriate that the term “comprise” is replaced with “are” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-39 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims of the instant application disclose a new limitation referring one or more protein biomarkers set forth in Table 9. It is not clear what the limitation is intended to point out. 
MPEP§2173.05(s) states, “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-33, 35-36, 38-39 and 41-44 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Sinden et al. (WO 2013/150303; IDS ref.) as evidenced by UniProt (2021, P21926; CD9_Human; downloaded from www.uniprot.org/uniprot/P21926 on 4/21/2021) and Rong et al. (2019, Cell Death & Disease).
	Sinden et al. teach stem cell microparticles particularly from neural stem cells derived from human embryonic stem cells (ESCs) or induced pluripotent stem cells (iPSCs) (p.11, lines 24-36). It is noted that the term “neural progenitor cell” is defined as cells capable of dividing a limited number of times that have the capacity to differentiate into neuronal and glial cell types (para. [0043] of the instant specification), and neural stem cells of Sinden et al. are considered to meet the limitation. Sinden et al. teach a composition containing microparticle with a pharmaceutically acceptable excipient, carrier or diluent (p.5, lines 22-23; p.6, lines 1-2; p.37, lines 1-4).
	Regarding the limitation directed to the EVs derived from non-transformed human neural progenitor cells (claim 30); or the neural progenitor cells being SOX1+, SOX2+ and OCT4- (claim 44), this limitation is considered as a product-by-process limitation. The claimed product does not require neural progenitor cells in the composition, rather the EVs obtained from the cells. There is no evidence that EVs of 
Regarding claim 30 and its dependent claims directed to a composition comprising a “therapeutically effective amount” of EVs, Sinden et al. teach that the composition contain a therapeutically effective amount of a therapeutic microparticle in purified form together with a suitable amount of carrier to provide the form for proper administration to the subject (p.35, lines 1-4).
Regarding the new limitation in claim 30 referring one or more protein biomarkers in Table 9, it is submitted that the microparticles of Sinden et al. are identical to the claimed EVs derived from human neural progenitor cells, it is expected that the microparticles of Sinden et al. inherently contain the identical protein biomarkers of the claimed EVs. Furthermore, one of the biomarkers in Table 9, P21926 (entry #855), is 
Still further, the various neural stem cells (non-transformed) are sources of the microparticles of Sinden et al. (p.11, lines 24-26), and the neural stem cell-derived small extracellular vesicles taught by Rong et al. comprise CD9 (p.2, 2nd col., “Characterization of NSC-sEVs”). Therefore, one skilled in the art would expect that not only CTX0E03 cell line but also other non-transformed neural stem cells produce EVs that inherently comprise CD9 as claimed. 
	Regarding claim 31 directed to exogenous siRNA in the composition, Sinden et al. teach that the microparticles are loaded with exogenous siRNA (p.15, lines 2-3).
	Regarding claim 32 directed to exogenous antisense oligonucleotide, it is extremely well known in the art that siRNA is double stranded containing both sense and antisense oligonucleotide. Thus, the exogenous siRNA taught by Sinden et al. is considered to meet the limitation.
	Regarding claim 33 directed to exogenous peptide or protein, Sinden et al. teach that the microparticles contain one or more exogenous protein (p.14, lines 31-32 and 35-37).
	Regarding claim 35 directed to a small molecule, the exogenous siRNA taught by Sinden et al. is considered as a small molecule under the broadest reasonable interpretation.
Regarding claim 36 directed to exosomes, Sinden et al. teach that the microparticle is an exosome (p.16, lines 9-12).

Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinden et al. in view of UniProt and Rong et al. as applied to claims 30-33, 35-36, 38-39 and 41-44 above, and further in view of Wood et al. (US 2014/0356382; IDS ref.)
Sinden et al. in light of UniProt and Rong et al. anticipate claims 30-33, 35-36, 38-39 and 41-44, and thus render them obvious.
Regarding claim 34 directed to the EV comprising an antibody, Sinden et al. do not teach the limitation.
Wood et al. teach a composition comprising exosomes for delivery of protein or peptide including antibody and antibody fragment (para. [0001], [0004]; Example 1).
It would have been obvious to a person skilled in the art to use antibody loaded onto the microvesicles of Sinden et al. with a reasonable expectation of success. This is because Sinden et al. teach that exogenous protein can be contained in the microparticles (e.g. exosomes), and the exogenous protein of Sinden et al. can be an antibody as taught by Wood et al.
Regarding claim 37 directed to the amount of EVs being 1 mg to 750 mg, Sinden et al. do not teach the range.
However, since Sinden et al. teach that the composition containing microvesicles/exosomes with a therapeutically effective amount (p.35, lines 1-4), one 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinden et al. as applied to claims 30-33, 35-36, 38-39 and 41-43 above, and further in view of Stice et al. (US PAT. 7,531,354; of record)
Sinden et al. in light of UniProt and Rong et al. teach the subject matter of claims 30-33, 35-36, 38-39 and 41-44, and thus render them obvious (see above). As discussed in the 102 rejection above, the Examiner interpreted that neural progenitor cells with SOX1+, SOX2+ and OCT4- do not necessarily provide any structural limitation to the EVs as claimed. However, assuming arguendo even if it is considered that the neural progenitor cells with the claimed specific markers provide structurally different EVs, the neural progenitor cells with the claimed marker profiles are known in the art.

It would have been obvious to a person skilled in the art to use the neuroprogenitor cells of Stice et al. for the neural stem cells of Sinden et al. in order to obtain microvesicles containing exosomes. This is because Stice et al. teach that the term “neuroprogenitor cells” or “neuroepithelial stem cells” is used to describe cells which are the earliest multipotent neural stem cells (col. 4, lines 54-56). Thus, the neuroprogenitor cells of Stice et al. would be considered as a suitable neural stem cell for the isolation of microvesicles taught by Sinden et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
It is noted that claim 40 previously discloses “Table 9” (claim set of 7/20/2020 and 11/18/2019) was not rejected under 35 USC §112(b) in the previous OA. However, upon further consideration the citation of the “Table 9” in claim 30 is now considered indefinite per the cited section of MPEP. 
The new limitation presented in claim 30 has been addressed in the claim rejection above. It is noted that in the previous OA, the Examiner indicated that Sinden et al. do not teach the subject matter of claim 40 (now incorporated into claim 30). 
Applicant filed a declaration by Steven Stice, Ph.D. The declaration under 37 CFR 1.132 filed 3/8/2021 is insufficient to overcome the rejection of claims 30-33, 35-36, 38-39 and 41-43 under 35 USC §102 based upon Sinden et al. as set forth in the last Office action. While the declaration discussed and presented evidence showing surprising and unexpected results of the claimed composition compared to extracellular vesicles from other type of cells. However, evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See M.P.E.P. § 2131.04.
	Regarding the claim rejection under 35 USC §102 and 103, applicant alleged that the exemplified cells, i.e. CTX0E03 stem cells, disclosed in Sinden is a transformed clonal cell line, whereas the instant claims require the EVs derived from non-transformed human neural progenitor cells. It is acknowledged that the CTX0E03 cell line is a transformed clonal cell line as alleged by applicant. However, Sinden discloses that the neural stem cell that produces the microparticles of the invention can be a fetal, embryonic or an adult neural stem cell including those described in US5851832, US6777233, US6468794, US5753506 and WO-A-2005121318 or the cells differentiated from induced pluripotent stem cells or human embryonic stem cells (Klimanskaya et al. 2006 or Chung et al. 2008). Thus, the neural stem cell contemplated by Sinden not only 
Regarding the 103 rejection, the declaration does not overcome the rejection under 35 USC §103 based on Sinden and Stice as well as Sinden and Wood. The declaration discussed Examples 3 and 4 disclosed in the instant specification. The declaration further provides data showing the efficacy of peripherally administered neural progenitor EVs compared to blood-derived exosomes or exosomes from HEK293 cells. However, the data and evidence shown in the declaration are not sufficient to provide unexpected results of the claimed EVs from neural progenitor cells over the EVs of Sinden. 
It is understood that the declaration as well as the instant specification show superior results of EVs derived from the neural progenitor cells compared to EVs isolated from MSCs or over EVs from non-neural progenitor cells (e.g. blood-derived exosomes or exosomes from HEK293 cells, etc.). The combined teaching of Sinden et al. and Stice et al. are directed to replacing a neural stem cell of Sinden et al. with a neural stem cell of Stice et al. Applicant did not show that the EVs from the specific neural stem cells (i.e. neural stem cells with specific marker expression) have unexpected results compared to EVs isolated from other neural stem cells. While the Examiner acknowledges that there is an unexpected result of the EVs from the claimed neural stem cells when they are compared to non-neural stem cells/neural progenitor cells, however, the teachings of Sinden et al. and Stice et al. are all directed to neural stem cells. Thus, unless there is any evidence showing that the EVs of neural stem cells with the claimed properties produce surprising and superior results over the EVs from 
The features shown by the instant specification as well as in the declaration are considered inherently present for the microparticles of Sinden et al. since the source is identical (i.e. neural progenitor or stem cells). The combined teachings of the 103 rejection do not change the nature of the microvesicles and thus, their inherent properties. Therefore, it is the Examiner’s position that the unexpected results of the claimed composition compared to the EVs of different cell types do not overcome the rejection. This is because one skilled in the art would expect that the properties of the microparticles from neural stem cells of Sinden et al. would be the same as the claimed EVs of neural progenitor cells.
Applicant alleged that one of ordinary skill in the art would not have been able to combine Sinden with teaches producing EVs from transformed and partially differentiated cells, and Stice which teaches non-transformed neuroprogenitor cells, without materially changing the cells of Stice through transformation and/or differentiation. The Examiner respectfully disagrees with the applicant’s allegation. As discussed, CTX0E03 cell line of Sinden et al. is one example of the neural stem cells, however, Sinden et al. do not require the neural stem cells to be transformed. As discussed above, the neural stem cells for the microparticles of Sinden et al. encompass any neural stem cells regardless of being transformed or not. Thus, one skilled in the art would recognize that the non-transformed neural stem cells of Stice et al. are one of many suitable neural stem cells for producing EVs, and thus, isolate EVs 
 	 Based on the above discussion, it is the Examiner’s position that Sinden not only anticipates the claimed product but also the combined teachings of Sinden and secondary references would render the claimed product obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAEYOON KIM/Primary Examiner, Art Unit 1632